Citation Nr: 1636402	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  06-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for psoriatic arthritis.  

2.  Entitlement to an evaluation in excess of 30 percent for hepatitis C.  

3.  Entitlement to an evaluation in excess of 10 percent for psoriasis and eczema.  

4.  Entitlement to a compensable evaluation for colitis.  

5.  Entitlement to a compensable evaluation for celiac disease.  

6.  Entitlement to an evaluation in excess of 60 percent for chronic fatigue syndrome.  

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for sleep apnea, to include as secondary to hepatitis C.

9.  Entitlement to service connection for polyarthralgia, to include as secondary to hepatitis C.

10.  Entitlement to service connection for fibromyalgia, to include as secondary to hepatitis C.

11.  Entitlement to service connection for fatty liver disease, to include as secondary to hepatitis C.

12.  Entitlement to an effective date earlier than June 1, 2000, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010 and January 2014, the Board remanded the appeal for further development.

When this case was remanded in January 2014 it also included the issue of entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.  However, this benefit was granted in an August 2014 rating decision.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the Veteran's psoriatic arthritis, hepatitis C, psoriasis and eczema, colitis, celiac disease, chronic fatigue syndrome, hearing loss, sleep apnea, fatty liver, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's polyarthralgia has been aggravated by his service-connected hepatitis C.

2.  The Veteran's fibromyalgia has been aggravated by his service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for polyarthralgia as secondary to service-connected hepatitis C are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a grant of service connection for fibromyalgia as secondary to service-connected hepatitis C are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with both polyarthralgia and fibromyalgia.  However, there are no entries showing treatment for, or a diagnosis of, either disability in his service treatment records to include service examination in June 1980.  Further, the first competent medical evidence of these disabilities appears to be years after his separation from service.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board notes, however, that the Veteran primary contention appears to be that his polyarthralgia and fibromyalgia are secondary to his service-connected hepatitis C.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The effect one disability has upon another involves complex medical issues, and generally requires competent medical evidence to resolve.  The Board finds that is especially true in cases such as this which involve different disease process.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination. If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

There are competent medical opinions which both support and refute the contention that the claimed polyarthralgia and fibromyalgia are secondary to his service-connected hepatitis C.  Specifically, the supporting evidence is that of a May 2010 VA examiner who opined that both disabilities had been aggravated by hepatitis C.  A different VA examiner opined in a February 2012 examination addendum that neither disability was caused or aggravated by the hepatitis C.  Another VA examiner opined in a May 2012 addendum that it was less likely than not that fibromyalgia was secondary or aggravated by the hepatitis C since fibromyalgia is a separate disease entity not caused by hepatitis.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the VA examiners are presumed qualified to render competent medical opinions.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  In addition, the examiners indicated they were familiar with the Veteran's medical history from review of his VA claims folder, and neither expressed their opinions in equivocal or speculative language.  Further, the examiners provided rationale in support of these opinions.  However, the rationale provided in the May 2012 addendum appears to focus on whether the hepatitis C could have caused the fibromyalgia and not the matter of aggravation.  As such, it does not appear this addendum is adequate.

The May 2010 and February 2012 VA examiners, both of whom were familiar with the Veteran's medical history, reached opposite conclusions on the matter of whether his current polyarthralgia and/or fibromyalgia were secondary to his service-connected hepatitis C.  

The May 2010 examiner reported that his favorable opinion on aggravation was based on the medical records.  This implies that he found a base line in the medical records created prior to aggravation.  See 38 C.F.R. § 3.310(b).

Accordingly, the Board finds that the evidence is in equipoise.  The law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for polyarthralgia as secondary to service-connected hepatitis C, is granted. 

Service connection for fibromyalgia, as secondary to service-connected hepatitis C, is granted.


REMAND

The Board notes that the Veteran has been accorded VA examinations which evaluated his service-connected psoriatic arthritis, hepatitis C, psoriasis and eczema, colitis, celiac disease, and chronic fatigue syndrome during the pendency of this case.  However, the record intimates that these disabilities may have increased in severity since the most recent VA examinations in 2010.  When the record reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The psoriasis and eczema are evaluated pursuant to provisions of 38 C.F.R. § 4.118, Diagnostic Code 7816, which provides that provides a noncompensable (zero percent) rating be assigned when less than 5 percent of the entire body or exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating is assigned for psoriasis with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for psoriasis with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Diagnostic Code 7806 contains similar criteria, to include the references to corticosteroids or other immunosuppressive drugs.  In March 2016, the Court held that the language of Diagnostic Code 7806 explicitly mentions corticosteroids as an example of systemic therapy and does not further distinguish between different types of corticosteroid application.  The Court found that corticosteroids constitute systemic therapy without any limitation as to application.  Johnson v. McDonald, 27 Vet. App. 497 2016).  More recently, the Court held that the provisions apply to medications that are like or similar to a corticosteroid or other immunosuppressive drug.  Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016).  Here, it is not clear from the evidence of record whether the medications the Veteran has used to treat his service-connected skin disorder actually is or is otherwise like or similar to a corticosteroid or other immunosuppressive drug so as to warrant a rating in excess of 10 percent under Diagnostic Code 7816.  Therefore, a remand is also required to clarify this matter.  

In regard to the Veteran's hearing loss claim, the Board notes that for VA purposes impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The May 2010 VA audio examiner opined that the Veteran's hearing loss was due chemotherapy used to treat his service-connected hepatitis C.  However, the claim was denied below because he did not have a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The record intimates the Veteran's hearing may have increased in severity since the last examination in May 2010, this should warrant a new examination to determine whether he currently has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  See Snuffer v. Gober, 10 Vet. App. 400   (1997).

The VA examinations conducted in May 2010, as well as addendum opinions in February 2012, did not fully address the claim of secondary service connection for sleep apnea and fatty liver disease particularly the matter of secondary aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138   (2013).  In pertinent part, the May 2010 VA examiner indicated the etiology of the fatty liver disease could not be resolved without resort to speculation, noting that the disability has multifactorial causes.  Further, in the February 2012 addendum that VA examiner stated that the fatty liver was "not do to or aggravated by its natural progression by his military service.  The rationale was that fatty liver has many endogenous and exogenous causes.  This is not related to his hepatitis C.  Hepatitis C is caused by the hep[atitis] C virus not fatty liver and fatty liver does not cause hepatitis C."  The Board finds that this rationale, as written, is confusing and it does not appear it explicitly addresses secondary aggravation.  Similarly, the examiner opined that the sleep apnea was not secondary to hepatitis C because they are totally separate entities.  This rationale also does not appear to explicitly address secondary aggravation.  Consequently, the Board concludes that the medical examinations and opinions of record are not adequate to resolve these claims.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is also required to accord the Veteran a new examination to adequately address the nature and etiology of his fatty liver disease and hepatitis C, to include the matter of secondary service connection. 

Finally, the Board notes that resolution of the claims addressed in this REMAND may affect whether the Veteran is entitled to a TDIU prior to June 1, 2000.  The initial ratings assigned for the polyarthralgia and fibromyalgia may also affect the TDIU claim, but the Board is precluded from assigning the initial rating in the first instance.  Consequently, the TDIU claim is inextricably intertwined with these issues and the Board must defer adjudication until the further development is completed, and the initial ratings are assigned for the polyarthralgia and fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for psoriatic arthritis, hepatitis C, psoriasis and eczema, colitis, celiac disease, chronic fatigue syndrome, hearing loss, sleep apnea, and fatty liver since July 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the severity of his service-connected psoriatic arthritis, hepatitis C, psoriasis and eczema, colitis, celiac disease, and chronic fatigue syndrome.  

The claims folder should be made available to the examiners for review.

In regard to the skin disorder, the respective examiner should clarify whether the medications used to treat the Veteran's service-connected skin disorder actually were or were otherwise like or similar to a corticosteroid or other immunosuppressive drug.  If so, the examiner should also comment on the frequency of the use of such during the pendency of this case.

4.  The Veteran should be afforded new examinations to evaluate whether his claimed hearing loss, fatty liver disease, and sleep apnea are related to a disease or injury in service, including a service connected disability.  The examiners should review the claims folder.

The purpose of the hearing loss examination is to determine whether the Veteran has a current disability pursuant to 38 C.F.R. § 3.385; in light of the uncontested etiology opinion expressed by the May 2010 VA examiner.

For the fatty liver disease and sleep apnea claims, the respective examiners should express an opinion as to whether it is at least as likely as not the disability was incurred in or otherwise the result of the Veteran's active service.  If an examiner determines either disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected hepatitis C.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

The examiner should provide reasons for the opinions.  If the examiner determines an opinion cannot be provided without resort to speculation; the examiner must state whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  This case must be afforded expedited handling.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


